DETAILED ACTION
Applicant’s Amendment filed on September 21, 2022 has been reviewed. 
Claims 11-14 and 25-26 were cancelled in the previous amendment.
Claims 9 and 23 are cancelled in the amendment.
Claims 1 and 15 are amended in the amendment.
Claims 1-8, 10, 15-22 and 24 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2015/0106481 A1), hereinafter referred to as Ma, in view of Dadlani et al. (US 2019/0075346 A1), hereinafter referred to as Dadlani, further in view of Pacifici et al. (US 2016/0360043 A1), hereinafter referred to as Pacifici, and furthermore in view of Fernandez et al. (US 2015/0081903 A1), hereinafter referred to as Fernandez.

With respect to claim 1, Ma teaches A method in a traffic monitor in a communications network (monitoring a variety of operational information including subscriber service level agreement (SLA) information, local network bandwidth at the proxy computer, and presence of congestion in the network, para. 0004), the method comprising: 
responsive to a notification that content is being delivered to a device from a content delivery network according to a data transfer policy (requests from the client device 102 [a device] are received by the HTTP server 202 in the proxy cache 106, para. 0041; which is part of a content delivery network (CDN), para. 0025; requests for video segments are processed and both subscriber and global rate limiting policies are applied, para. 0019; the session manager 204 maintains an API for the carrier to push subscriber information or global rate limiting policies to the proxy cache 106, the proxy cache 106 provides a RESTful HTTP-based API for setting subscriber information and a separate RESTful HTTP-based API for setting global rate limiting information; the API allows specifying a policy group and a rate limit or SLA; the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045); 
the notification including an indication of the data transfer policy (pushing subscriber information or global rate limiting policies to the proxy cache 106, the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045), 
monitoring delivery of the content from the content delivery network to the device (the bitrate is used to determine if playout rate reduction should be enforced, para. 0032; the bandwidth monitor 218 of the proxy cache 106 monitors all traffic into and out of the proxy cache 106 and measures the retrieval times for segments and other content from the content server 112 as well as the delivery times for the segments and other content to the client device 102 [the device], the bandwidth monitor 218 communicates with other network devices (e.g., via SNMP) to gather additional network bandwidth information and provides this information to the session manager 204 so that it used in rate limiting and determining target bitrates for sessions, para. 0040; fig. 2; also see para. 0071-0074); and 
responsive to a detection, performing a notification action (upon processing each segment request, the proxy cache 106 checks to see if the carrier has set any global rate limiting policies, para. 0033; if either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate, para. 0034; the client device 102 requests segment at 320 kbps in step 302;  the request is parsed by the session manager 204 in step 304 and determined to be for a video segment in step 306; the target bitrate is recalculated in step 334; it is assumed that the carrier has reset the global rate limit to 300 kbps causing the new target bitrate to be 300 kbps due to network congestion; the 320 kbps segment requested exceeds the target bitrate and the target segment is determined to be the 160 kbps segment; the prefetched 160 kbps segment is retrieved by the cache manager 206 from the cache 208 in step 336, and the segment is returned to the client device 102 in step 340,  para. 0067).
Ma does not explicitly teach 
determining that the content that is being delivered to the device is zero-rated specifically for the device to which that particular content is to be delivered and that the data transfer policy comprises one or more policies based on the content being zero-rated for the device,
However, Dadlani teaches 
determining that the content that is being delivered to the device is zero-rated specifically for the device to which that particular content is to be delivered and that the data transfer policy comprises one or more policies based on the content being zero-rated for the device (identifying and tagging content suitable for sponsoring and communicates with billing system 123 to ensure that traffic content moving through the network tagged as sponsored is billed appropriately, typically zero rated and setting the rating rules, particularly zero rating rules for tagged traffic, and also communicates with the billing system to ensure that tagged traffic is billed appropriately, para. 0020; the Multi Service Proxy can tag the request with a unique identifier that can be used to signal the billing system that the requested content is “zero rated.”, para. 0031) in order to ensure that traffic content moving through the network is billed appropriately as taught by Dadlani (para. 0020),
Therefore, based on Ma in view of Dadlani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dadlani to the method of Ma in order to ensure that traffic content moving through the network is billed appropriately as taught by Dadlani (para. 0020).
	Ma in view of Dadlani does not explicitly teach an indication of the data transfer policy specifying that the device is to request a version of the content that is of a lower quality than what is otherwise available for the content,
	responsive to a detection that the delivery of the content [[violates]] comprises delivery of a version of the content that is of a higher quality than what is specified in the data transfer policy, performing a notification action.
	However, Pacifici teaches an indication of the data transfer policy specifying that the device is to request a version of the content that is of a lower quality than what is otherwise available for the content (the rate-adjusted usage dialog 230 inform a user of relevant rate-adjustment policies associated with their request, para. 0047; the rate-adjusted usage dialog 230 includes a notification of how performance of this request will interact with the rate-adjustment policies associated with the user, para. 0048; the high-quality image display 255 is a display of an image displayed at a second quality that was previously displayed at a first quality, wherein the second quality is a higher quality (e.g., superior image resolution, higher file size) than the first previously-displayed quality; the first quality have been allowed in an unlimited or pseudo-unlimited amount by a rate-adjustment policy for the user while the second quality only be allowed in a limited amount by the rate-adjustment policy, para. 0053; figs. 2B and 2D),
	responsive to a detection that the delivery of the content [[violates]] comprises delivery of a version of the content that is of a higher quality than what is specified in the data transfer policy (the image displayed in the modified news feed item 215 in user interface 200 may be selected by the user to request the retrieval of the image at a higher quality than the version of the image displayed in the modified news feed item 215, para. 0045; in response to a user request to retrieve a higher-quality version of a data item—or in response to any user request to retrieve a resource that is not allowed, or has only a limited allowance, to use rate-adjusted access [data transfer policy]—the client device 120 configured by the network service 170 to display a rate-adjusted usage dialog 230 empowering the user to manage their use of rate-adjusted and non-rate-adjusted access to the network service, para. 0046; the rate-adjusted usage dialog 230 includes a notification of how performance of this request will interact with the rate-adjustment policies associated with the user, para. 0048), performing a notification action (notifying a user that their request may not be currently performed using rate-adjusted access due to the exhaustion, possibly temporary, of their allocation of rate-adjusted access, possibly an allocation of a specific type (e.g., high-quality image downloads) according to rate-adjustment policies, para. 0056; figs. 2B and 2D) in order to improve the affordability, modularity, and configurability of providing rate-adjusted data service for a user, data network provider, and network service operator as taught by Pacifici (para. 0027),
Therefore, based on Ma in view of Dadlani, and further in view of Pacifici, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pacifici to the method of Ma in view of Dadlani in order to improve the affordability, modularity, and configurability of providing rate-adjusted data service for a user, data network provider, and network service operator as taught by Pacifici (para. 0027).
	Ma in view of Dadlani, and further in view of Pacifici does not explicitly teach performing a notification action notifying a node in the communications network, the node separate from the device.
	However, Fernandez teaches 
	performing a notification action notifying a node in the communications network, the node separate from the device (UE 10 retrieves content from the CDN 100; Traffic Detection Function has the purpose of detecting services involved in the accelerated content delivery from the CDN 100 and of notifying the Policy and Charging Rules Function (PCRF) [the node] accordingly so that the PCRF 30 can control the provision of network resources so as to provide the service with a desired QoS, para. 0042; the Policy and Charging Rules Function (PCRF) provide network control regarding detection of service data flows, gating, QoS, and flow based charging towards the a Policy Enforcement Function (PCEF), the PCRF signal PCC rules to the PCEF; the PCEF perform service data flow detection, policy enforcement and flow based charging functionalities, which is typically accomplished by applying the PCC rules as signaled by the PCRF, para. 0021-0022) in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).
Therefore, based on Ma in view of Dadlani, further in view of Pacifici, and furthermore in view of Fernandez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fernandez to the method of Ma in view of Dadlani, and further in view of Pacifici in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).

With respect to claim 2, Ma teaches The method of claim 1, wherein performing the notification action comprises sending an alarm notification in the communications network (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the available bandwidth falls below the bitrate of the requested segment in step 522, the bandwidth monitor proceed to the session manager for initiated bandwidth usage mitigation, para. 0079-0030).
	Further, Fernandez teaches sending an notification to the node in the communications network (UE 10 retrieves content from the CDN 100; Traffic Detection Function has the purpose of detecting services involved in the accelerated content delivery from the CDN 100 and of notifying the Policy and Charging Rules Function (PCRF) [the node] accordingly so that the PCRF 30 can control the provision of network resources so as to provide the service with a desired QoS, para. 0042) in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).
Therefore, based on Ma in view of Dadlani, further in view of Pacifici, and furthermore in view of Fernandez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fernandez to the method of Ma in view of Dadlani, and further in view of Pacifici in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).

With respect to claim 3, Ma teaches The method of claim 1, wherein performing the notification action comprises notifying an enforcement entity to enforce the data transfer policy for the delivery of the content from the content delivery network to the device (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the available bandwidth falls below the bitrate of the requested segment in step 522, the bandwidth monitor proceed to the session manager [an enforcement entity ] for initiated bandwidth usage mitigation, para. 0079-0030; the session manager 204 has to enforce any global rate limiting policies and the client 102 is notified to begin playout rate reduction to reduce load on the network, para. 0052).

With respect to claim 4, Ma teaches The method of claim 3, wherein performing the notification action comprises notifying the enforcement entity to throttle the delivery of the content from the content delivery network to the device (the SLA is used to determine if the client session should be throttled back if the requested video delivery rate exceeds the purchased subscription, para. 0016; the session manager 204 has to enforce any global rate limiting policies, the client 102 is notified to begin playout rate reduction to reduce load on the network; the session manager 204 instructs the HTTP server 202 to insert a custom HTTP header to indicate that client playout rate reduction is in force, para. 0052).

With respect to claim 5, Ma teaches The method of claim 1, wherein monitoring delivery of the content from the content delivery network to the device comprises monitoring communications that match a 5 tuple associated with delivery of the content from the content delivery network to the device (the session manager 204 creates a simple TCP-based flow using a standard 5-tuple (source IP address, destination IP address, source TCP port, destination TCP port, and protocol) for tracking the request, para. 0043; also see para. 0066; these requests, which are routed through the proxy cache 106, by the base station 104, are classified and found to match existing video streaming sessions created through previous requests, para. 0032).

With respect to claim 6, Ma teaches The method of claim 1, further comprising, responsive to a request by the device to receive the content from the content delivery network according to the data transfer policy, sending a redirection instruction to the device redirecting the device to the content delivery network (using HTTP redirects in lieu of local caching for segment delivery in support of carrier controlled rate adaptation and client playout rate reduction, para. 0075; the session manager 204 finds the actual source location of the segment (as determined from the original playlist parsed in step 506) and instructs the HTTP server 202 to return an HTTP redirect to the client device 102, redirecting the segment request to the location of the "spoofed" segment, the transparent insertion of the selected segment is referred to as spoofing the segment, the client is notified to initiate client playout rate reduction by a custom HTTP header in the segment delivery response as updated playlist or manifest file [redirection instruction], para. 0080 and 0030), wherein the redirection instruction includes an indication of the data transfer policy (the playlist or manifest response file [redirection instruction] typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; a playlist or manifest is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 7, Ma teaches The method of claim 6, wherein the redirection instruction includes a Uniform Resource Locator (URL) to the content within the content delivery network, wherein the URL includes the indication of the data transfer policy (the playlist or manifest response [redirection instruction]  typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; a playlist or manifest file [redirection instruction] is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 8, Ma teaches The method of claim 6, wherein the redirection instruction includes an indication of the data transfer policy that is encoded, encrypted or scrambled (the proxy cache 106 supports proxying HTTPS connections for requests of the SSL/TLS encrypted playlist, para. 0031; request the segment bitrate must also take into account the video resolution of the video encoded at that bitrate; if the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection, para. 0032; the segment bitrate is the bitrate at which the segment is encoded, which should be less than or equal to the target bitrate in order to perform client-side bitrate adaptation, sending data at the target bitrate will limit the media player's desire to switch to a bitrate which exceeds the subscriber's SLA or the global rate limiting policies, para. 0052).

With respect to claim 10, Ma teaches The method of claim 1, wherein a request to receive content from a content delivery network comprises a request for a manifest associated with the content (a playlist or manifest file is requested by the client to get a list of segments well formed URL and query strings are used to convey video information, para. 0014).

With respect to claim 15, Ma teaches An apparatus for monitoring content delivery (monitoring a variety of operational information including subscriber service level agreement (SLA) information, local network bandwidth at the proxy computer, and presence of congestion in the network, para. 0004), the apparatus comprising a processor and a memory (the proxy cache 106 is implemented as a stand-alone server with a processor and memory for running specialized software implementing functionality, para. 0026), the memory containing instructions executable by the processor such that the apparatus is operable to: 
responsive to a notification that content is being delivered to a device from a content delivery network according to a data transfer policy (requests from the client device 102 [a device] are received by the HTTP server 202 in the proxy cache 106, para. 0041; which is part of a content delivery network (CDN), para. 0025; requests for video segments are processed and both subscriber and global rate limiting policies are applied, para. 0019; the session manager 204 maintains an API for the carrier to push subscriber information or global rate limiting policies to the proxy cache 106, the proxy cache 106 provides a RESTful HTTP-based API for setting subscriber information and a separate RESTful HTTP-based API for setting global rate limiting information; the API allows specifying a policy group and a rate limit or SLA; the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045); 
the notification including an indication of the data transfer policy (pushing subscriber information or global rate limiting policies to the proxy cache 106, the policy group could be the global policy ID, specified in the RESTful URI; a numeric rate limit value is specified as part of the RESTful URI, para. 0045), monitor delivery of the content from the content delivery network to the device (the bitrate is used to determine if playout rate reduction should be enforced, para. 0032; the bandwidth monitor 218 of the proxy cache 106 monitors all traffic into and out of the proxy cache 106 and measures the retrieval times for segments and other content from the content server 112 as well as the delivery times for the segments and other content to the client device 102 [the device], the bandwidth monitor 218 communicates with other network devices (e.g., via SNMP) to gather additional network bandwidth information and provides this information to the session manager 204 so that it used in rate limiting and determining target bitrates for sessions, para. 0040; fig. 2; also see para. 0071-0074); and 
responsive to a detection, perform a notification action (upon processing each segment request, the proxy cache 106 checks to see if the carrier has set any global rate limiting policies, para. 0033; if either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate, para. 0034; example, the client device 102 requests segment at 320 kbps in step 302;  the request is parsed by the session manager 204 in step 304 and determined to be for a video segment in step 306; the target bitrate is recalculated in step 334; it is assumed that the carrier has reset the global rate limit to 300 kbps causing the new target bitrate to be 300 kbps due to network congestion; the 320 kbps segment requested exceeds the target bitrate and the target segment is determined to be the 160 kbps segment; the prefetched 160 kbps segment is retrieved by the cache manager 206 from the cache 208 in step 336, and the segment is returned to the client device 102 in step 340,  para. 0067).
Ma does not explicitly teach 
determine that the content that is being delivered to the device is zero-rated specifically for the device to which that particular content is to be delivered and that the data transfer policy comprises one or more policies based on the content being zero-rated for the device,
However, Dadlani teaches 
determine that the content that is being delivered to the device is zero-rated specifically for the device to which that particular content is to be delivered and that the data transfer policy comprises one or more policies based on the content being zero-rated for the device (identifies and tags content suitable for sponsoring and communicates with billing system 123 to ensure that traffic content moving through the network tagged as sponsored is billed appropriately, typically zero rated and setting the rating rules, particularly zero rating rules for tagged traffic, and also communicates with the billing system to ensure that tagged traffic is billed appropriately, para. 0020; the Multi Service Proxy can tag the request with a unique identifier that can be used to signal the billing system that the requested content is “zero rated.”, para. 0031) in order to ensure that traffic content moving through the network is billed appropriately as taught by Dadlani (para. 0020),
Therefore, based on Ma in view of Dadlani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dadlani to the apparatus of Ma in order to ensure that traffic content moving through the network is billed appropriately as taught by Dadlani (para. 0020).
	Ma in view of Dadlani does not explicitly teach an indication of the data transfer policy specifying that the device is to request a version of the content that is of a lower quality than what is otherwise available for the content,
	responsive to a detection that the delivery of the content [[violates]] comprises delivery of a version of the content that is of a higher quality than what is specified in the data transfer policy, performing a notification action.
	However, Pacifici teaches an indication of the data transfer policy specifying that the device is to request a version of the content that is of a lower quality than what is otherwise available for the content (the rate-adjusted usage dialog 230 inform a user of relevant rate-adjustment policies associated with their request, para. 0047; the rate-adjusted usage dialog 230 includes a notification of how performance of this request will interact with the rate-adjustment policies associated with the user, para. 0048; the high-quality image display 255 is a display of an image displayed at a second quality that was previously displayed at a first quality, wherein the second quality is a higher quality (e.g., superior image resolution, higher file size) than the first previously-displayed quality; the first quality have been allowed in an unlimited or pseudo-unlimited amount by a rate-adjustment policy for the user while the second quality only be allowed in a limited amount by the rate-adjustment policy, para. 0053; figs. 2B and 2D),
	responsive to a detection that the delivery of the content [[violates]] comprises delivery of a version of the content that is of a higher quality than what is specified in the data transfer policy (the image displayed in the modified news feed item 215 in user interface 200 may be selected by the user to request the retrieval of the image at a higher quality than the version of the image displayed in the modified news feed item 215, para. 0045; in response to a user request to retrieve a higher-quality version of a data item—or in response to any user request to retrieve a resource that is not allowed, or has only a limited allowance, to use rate-adjusted access [data transfer policy]—the client device 120 configured by the network service 170 to display a rate-adjusted usage dialog 230 empowering the user to manage their use of rate-adjusted and non-rate-adjusted access to the network service, para. 0046; the rate-adjusted usage dialog 230 includes a notification of how performance of this request will interact with the rate-adjustment policies associated with the user, para. 0048), performing a notification action (notifying a user that their request may not be currently performed using rate-adjusted access due to the exhaustion, possibly temporary, of their allocation of rate-adjusted access, possibly an allocation of a specific type (e.g., high-quality image downloads) according to rate-adjustment policies, para. 0056; figs. 2B and 2D) in order to improve the affordability, modularity, and configurability of providing rate-adjusted data service for a user, data network provider, and network service operator as taught by Pacifici (para. 0027),
Therefore, based on Ma in view of Dadlani, and further in view of Pacifici, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pacifici to the apparatus of Ma in view of Dadlani in order to improve the affordability, modularity, and configurability of providing rate-adjusted data service for a user, data network provider, and network service operator as taught by Pacifici (para. 0027).
	Ma in view of Dadlani, and further in view of Pacifici does not explicitly teach 
	perform a notification action notifies a node in the communications network, the node separate from the device.
	However, Fernandez teaches 
	perform a notification action notifies a node in the communications network, the node separate from the device (UE 10 retrieves content from the CDN 100; Traffic Detection Function has the purpose of detecting services involved in the accelerated content delivery from the CDN 100 and of notifying the Policy and Charging Rules Function (PCRF) [the node] accordingly so that the PCRF 30 can control the provision of network resources so as to provide the service with a desired QoS, para. 0042; the Policy and Charging Rules Function (PCRF) provide network control regarding detection of service data flows, gating, QoS, and flow based charging towards the a Policy Enforcement Function (PCEF), the PCRF signal PCC rules to the PCEF; the PCEF perform service data flow detection, policy enforcement and flow based charging functionalities, which is typically accomplished by applying the PCC rules as signaled by the PCRF, para. 0021-0022) in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).
Therefore, based on Ma in view of Dadlani, further in view of Pacifici, and furthermore in view of Fernandez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fernandez to the apparatus of Ma in view of Dadlani, and further in view of Pacifici in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).

With respect to claim 16, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to perform the notification action by sending an alarm notification in the communications network (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the available bandwidth falls below the bitrate of the requested segment in step 522, the bandwidth monitor proceed to the session manager for initiated bandwidth usage mitigation, para. 0079-0030).
	Further, Fernandez teaches sending an notification to the node in the communications network (UE 10 retrieves content from the CDN 100; Traffic Detection Function has the purpose of detecting services involved in the accelerated content delivery from the CDN 100 and of notifying the Policy and Charging Rules Function (PCRF) [the node] accordingly so that the PCRF 30 can control the provision of network resources so as to provide the service with a desired QoS, para. 0042) in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).
Therefore, based on Ma in view of Dadlani, further in view of Pacifici, and furthermore in view of Fernandez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fernandez to the apparatus of Ma in view of Dadlani, and further in view of Pacifici in order to successfully deliver a service or maintain the QoS of a given service as taught by Fernandez (para. 0022).

With respect to claim 17, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to perform the notification action by notifying an enforcement entity to enforce the data transfer policy for the delivery of the content from the content delivery network to the device (the bandwidth monitor 218 tracks bandwidth measurements for the proxy cache 106; if either the frontend bandwidth in step 518 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the backend bandwidth in step 520 falls below the thresholds set by the carrier for the service level of the requesting client device 102, or the available bandwidth falls below the bitrate of the requested segment in step 522, the bandwidth monitor proceed to the session manager [an enforcement entity ] for initiated bandwidth usage mitigation, para. 0079-0030; the session manager 204 has to enforce any global rate limiting policies and the client 102 is notified to begin playout rate reduction to reduce load on the network, para. 0052).

With respect to claim 18, Ma teaches The apparatus of claim 17, wherein the memory contains instructions executable by the processor such that the apparatus is operable to perform the notification action by notifying an enforcement entity to throttle the delivery of the content from the content delivery network to the device (the SLA is used to determine if the client session should be throttled back if the requested video delivery rate exceeds the purchased subscription, para. 0016; the session manager 204 has to enforce any global rate limiting policies, the client 102 is notified to begin playout rate reduction to reduce load on the network; the session manager 204 instructs the HTTP server 202 to insert a custom HTTP header to indicate that client playout rate reduction is in force, para. 0052).

With respect to claim 19, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to monitor delivery of the content from the content delivery network to the device by monitoring communications that match a 5 tuple associated with delivery of the content from the content delivery network to the device (the session manager 204 creates a simple TCP-based flow using a standard 5-tuple (source IP address, destination IP address, source TCP port, destination TCP port, and protocol) for tracking the request, para. 0043; also see para. 0066; these requests, which are routed through the proxy cache 106, by the base station 104, are classified and found to match existing video streaming sessions created through previous requests, para. 0032).

With respect to claim 20, Ma teaches The apparatus of claim 15, wherein the memory contains instructions executable by the processor such that the apparatus is operable to send a redirection instruction to the device redirecting the device to the content delivery network in response to request by the device to receive the content from the content delivery network according to the data transfer policy (using HTTP redirects in lieu of local caching for segment delivery in support of carrier controlled rate adaptation and client playout rate reduction, para. 0075; the session manager 204 finds the actual source location of the segment (as determined from the original playlist parsed in step 506) and instructs the HTTP server 202 to return an HTTP redirect to the client device 102, redirecting the segment request to the location of the "spoofed" segment, the transparent insertion of the selected segment is referred to as spoofing the segment, the client is notified to initiate client playout rate reduction by a custom HTTP header in the segment delivery response as updated playlist or manifest file [redirection instruction], para. 0080 and 0030), wherein the redirection instruction includes an indication of the data transfer policy (the playlist or manifest response [redirection instruction] typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; a playlist or manifest file is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 21, Ma teaches The apparatus of claim 20, wherein the redirection instruction includes a Uniform Resource Locator (URL) to the content within the content delivery network, wherein the URL includes the indication of the data transfer policy (the playlist or manifest response [redirection instruction]  typically specifies the different bitrates available for retrieval applying rate limiting policies, para. 0047; a playlist or manifest file [redirection instruction] is parsed to glean segment URL prefixes; the bitrate attributes of the Flash manifest are used to glean the available bitrates [data transfer policy] and the URL attributes are used to determine media locations, para. 0030; the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, para. 0032).

With respect to claim 22, Ma teaches The apparatus of claim 20, wherein the redirection instruction includes an indication of the data transfer policy that is encoded, encrypted or scrambled (the proxy cache 106 supports proxying HTTPS connections for requests of the SSL/TLS encrypted playlist, para. 0031; the segment bitrate must also take into account the video resolution of the video encoded at that bitrate; if the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection, para. 0032; the segment bitrate is the bitrate at which the segment is encoded, which should be less than or equal to the target bitrate in order to perform client-side bitrate adaptation, sending data at the target bitrate will limit the media player's desire to switch to a bitrate which exceeds the subscriber's SLA or the global rate limiting policies, para. 0052).

With respect to claim 24, Ma teaches The apparatus of claim 15, wherein a request to receive content from a content delivery network comprises a request for a manifest associated with the content (a playlist or manifest file is requested by the client to get a list of segments well-formed URL and query strings are used to convey video information, para. 0014).

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 15-22 and 24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 30, 2022
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447